Citation Nr: 1601897	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-41 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A January 2010 rating decision denied, in relevant part, entitlement to a mental condition, to include depression.  The Veteran filed a notice of disagreement in June 2010 and was provided with a statement of the case in September 2010.  The Veteran perfected his appeal with a September 2010 VA Form 9.  

In December 2011, the Veteran testified before a Veterans Law Judge other than the undersigned regarding the issue of entitlement to service connection for an acquired psychiatric disorder and a copy of that transcript is of record.

A May 2012 rating decision denied entitlement to service connection for anxiety and hypertension and entitlement to a TDIU. The Veteran filed a notice of disagreement in September 2012 and was provided with a statement of the case in June 2013.  The Veteran perfected his appeal with an August 2013 VA Form 9.  

On his August 2013 VA Form 9, the Veteran requested a Board hearing.  In a September 2014 decision, the Board remanded the claim of entitlement to service connection for a mental condition, to include depression, for a Board hearing.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) regarding service connection for a psychiatric disorder and a copy of that transcript is of record.  

Generally, VLJ's who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Court has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJ's involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Pursuant to the Court's holding in Arneson, a letter was sent to the Veteran in November 2015 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  In December 2015 the Veteran, through his representative, waived his right to an additional hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder that is related to his military service.  Specifically, the Veteran has reported being forced to jump in a pool even though he could not swim, being ridiculed for being Polish and having red hair, facing harassment because he was from a different state than most of the other members of his unit, being subjected to unwanted horseplay, being forced to do all the "dirty work", and being forced to work when he was sick.  The Veteran has also asserted that his behavioral problems during service were due to the stress of all these incidences and his symptoms continued after his military service.  See December Board 2011 hearing; see also February 2015 Board hearing.

A December 1969 service treatment record shows a diagnosis of immature personality disorder.  The examiner also noted that the Veteran had four non-judicial punishments and three "UAs".  Post-service private treatment records show that the Veteran attempted suicide in 1978.  A September 2011 private treatment record diagnosed adjustment disorder with depressed mood.  In a January 2012 statement, a private physician reported that the Veteran was treated for depression and anxiety.  In May 2015, a private physician diagnosed dysthymia and noted peer problems and harassment from being Polish but did not provide an opinion relating the Veteran's current psychiatric disorders with his military service.  

The Board notes that the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  As the Veteran has been diagnosed with acquired psychiatric disorders and has reported that his symptoms began in service and continued after, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran reported at the February 2015 Board hearing that he was treated by a psychiatrist in Wichita Falls, Texas in 2011.  The Board notes that a psychological evaluation from Wichita Falls Neuropsychiatric Center completed by Dr. Morris is included in the claims file.  However, no underlying treatment records have been associated with the claims file.  At the February 2015 Board hearing the Veteran also reported that he received treatment from a therapist in Lawton, Oklahoma.  However, a review of the Veteran's claims file does not reveal any treatment records or request for records from a facility located in Lawton, Oklahoma.  Therefore, on remand all necessary attempts should be made to obtain any outstanding private treatment records.  



Hypertension and TDIU

The Veteran contends that he has hypertension that is due to his military service.  The Veteran also contends that he is unable to work due to his claimed acquired psychiatric disorder and his hypertension.  See January 2012 claim.  

In a January 2012 statement, a private physician stated that he treats the Veteran for depression, anxiety, and hypertension.  The physician noted that the Veteran's blood pressure is very well controlled, however he has extremely poor control with anxiety and panic attacks, to the point that he has required hospitalization "with a flare up of panic attacks making his blood pressure emergently high".  The Board thus finds that the January 2012 statement suggests the Veteran's currently diagnosed hypertension could be secondary to his acquired psychiatric disorder.  Therefore, the Veteran's claim for hypertension is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder and must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Board also finds that the Veteran's claim for TDIU is inextricably intertwined with the issues of entitlement to service connection for and acquired psychiatric disorder and entitlement to service connection for hypertension and must also be deferred.  Id.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his acquired psychiatric disorder and hypertension.  Specifically, private treatment records from Wichita Falls Neuropsychiatric Center and private treatment records from a facility located in Lawton, Oklahoma.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  The examiner should address the following;

The examiner should diagnose all current acquired psychiatric disorders.  If there are any diagnoses that differ from those of record, to include depression, anxiety, adjustment disorder with depressed mood and dysthymia, the examiner should attempt to reconcile those diagnoses.   

The examiner should then determine whether it is at least as likely as not (50 percent probability or greater) that any of the above diagnosed acquired psychiatric disorders had their onset in or are in any way etiologically related to the Veteran's military service.

In so opining, the examiner should address the Veteran's reported in-service incidents and the other medical and lay evidence of record.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3. After the above actions have been completed, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  If, and only if, service connection for an acquired psychiatric disorder is granted, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  The examiner should address the following;

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension was 1) caused by, or 2) aggravated by the Veteran's acquired psychiatric disorder?  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

In so opining the examiner should discuss the January 2012 statement from Dr. Gilbreth and the lay evidence of record.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




